Citation Nr: 1605680	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  08-18 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an eye disorder, to include as due to exposure to hazardous chemicals and/or as secondary to service-connected migraine headaches, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with service in the National Guard from January 1978 to December 2009, with active duty service from November 1978 to May 1979, January 2001 to October 2001, from March 2003 to April 2004, and June 2006 to September 2007.  The Veteran died in November 2014; the Appellant is his widow.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file. 

In December 2010, the Board remanded claims of service connection for a headache disorder and an eye disorder to the Agency of Original Jurisdiction (AOJ) for further development.

In a rating decision dated June 2012, the AOJ granted service connection for migraine headaches and assigned an initial noncompensable rating effective October 24, 2007.  This award of service-connected benefits terminated the appeal to that issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In May 2014, the Board remanded this claim for additional development.  

Unfortunately, the Veteran died in November 2014.  For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  In this case, the record reflects that in October 2015, the RO determined the Appellant was the surviving spouse of the Veteran, and that she was a proper person to be substituted as claimant in the Veteran's claim for VA benefits, which was pending at the time of his death.  The Board will address the claim with the Appellant as the substituted party.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks entitlement to service connection for her late husband's eye disorder, to include as due to exposure to hazardous chemicals, and/or as secondary to service-connected migraine headaches.

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.

In the May 2014 Remand, the AOJ was instructed to contact the Veteran and invite him to submit any relevant evidence, such as treatise materials, which may suggest a causal relationship between his eye disorder and his chemical exposures during service.  Additionally, the AOJ was to clarify with the Veteran the exact date of his head injury in February 1990, and his recollection of his duty status at the time.  The RO was also to assist in obtaining complete records from Richland Memorial Hospital from February to March 1990, if available.

A letter was sent to the Veteran in September 2014 informing him that the AOJ had requested his service treatment records.  However, the letter failed to inform the Veteran that he should submit any relevant evidence that may suggest a causal relationship between his eye disorder and his chemical exposures during service.  The letter also failed to clarify with the Veteran the exact date of his head injury in February 1990, and his recollection of his duty status at the time.  Finally, the letter failed to inform the Veteran that the AOJ would assist in obtaining complete records from Richland Memorial Hospital from February to March 1990, if available.  On remand, a corrected letter should be sent to the Appellant.

The AOJ was also to reconcile the Veteran's service dates, to include make a determination whether the head injury which occurred in February 1990 occurred during a period of ACDUTRA or INACDUTRA service.  Specifically, it was noted that the Veteran was diagnosed with chronic posttraumatic encephalomalacia of the right frontal cortex due to a closed head injury incurred in February 1990.  See Richland Memorial Hospital Discharge Summary dated March 3, 1990.  VA neuropsychiatric assessments have evaluated the Veteran as having a visuospatial organization disorder as a result of this injury.  According to the AOJ's service date assessment, this injury would have occurred during a period of active service but, as indicated above, the ARNG records appear to reflect that the Veteran was not on active duty at that time.  If the Veteran's head injury in February 1990 occurred during a period of active duty, ACDUTRA or INACDUTRA service, the Veteran was to be scheduled for an examination to determine whether he manifested any visual deficits related to the February 1990 injury.  

The AOJ was also to obtain complete records from the South Carolina ARNG Medical Retention Board proceedings, scheduled for November 2009.  See December 2009 DA Form 4856-RENL.

Finally, the RO was to provide the Veteran and his representative with a supplemental statement of the case (SSOC).  

The Board notes that additional service personnel records were obtained subsequent to the May 2014 Board remand.  Significantly, these records show that the Veteran had only 26 days of INACDUTRA and no active service from October 1989 to September 1990.  See January 2010 Army National Guard Retirements Points History.  However, these records do not specifically show whether the Veteran had INACUTRA in February 1990, at the time of his head injury.  

Initially, the Board notes that the RO failed to reconcile the Veteran's service dates, to include making a determination whether the head injury which occurred in February 1990 occurred during a period of ACDUTRA or INACDUTRA service.  On remand, these instructions must be completed to the extent possible.  

Moreover, the RO failed to specifically request records from the November 2009 South Carolina ARNG Medical Retention Board proceedings, and did not schedule the Veteran for a VA examination.  Finally, the RO did not provide the Veteran and his representative with a SSOC.  On remand, these instructions must be completed to the extent possible.

Also of note, in the May 2014 Board Remand, the Board indicated that the Veteran testified at the October 2010 hearing that he was diagnosed with cataracts by the VA and that his cataract development could be attributable to his exposure to water purification chemicals during service.  Importantly, the Veteran had a military occupational specialty (MOS) as a water treatment specialist.  At the time of the May 2014 Remand, the available VA treatment records did not contain a diagnosis of cataracts.  However, since the May 2014 Remand, additional treatment records have been obtained that indicate the Veteran was diagnosed with cataracts prior to his death in November 2014.  See July 2012 VA treatment note.  On remand, a medical opinion should be obtained that discusses whether the Veteran's cataracts were causally or etiologically due to service, to include exposure to chemicals while serving as a water treatment specialist, and whether the Veteran's cataracts were proximately due to or aggravated by his now service-connected migraines.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Appellant and invite her to submit any relevant evidence, such as treatise materials, which may suggest a causal relationship between the Veteran's eye conditions and his chemical exposures in service.   

Also, assist the Appellant in obtaining complete records from Richland Memorial Hospital from February to March 1990, if available.

2.  Verify through the appropriate agencies, which may include the U.S. Army Human Resources Command and the Defense and Finance Accounting Services (DFAS), the 26 specific dates of INACDUTRA between October 1989 and September 1990.

3.  Contact the appropriate entity(ies) to obtain complete records from the November 2009 South Carolina ARNG Medical Retention Board proceedings.

3.  Obtain a VA medical opinion for the claimed eye disorder.

Following a review of the claims file, the examiner should address whether it is at least as likely as not (probability of 50 percent or greater):

(a) The examiner should identify any eye disorders diagnosed between the Veteran's August 14, 2007 claim for service connection and his death in November 2014 and indicate whether each such disorder(s) is/are a refractive error.

(b) With regard to each diagnosed bilateral eye disorder other than a refractive error, is it at least as likely as not (50 percent or greater probability) that each such disorder had its onset during a period of active duty, ACDUTRA, or INACDUTRA service or was caused by any incident or event that occurred during his period of service, to include the February 1990 head injury and/or the Veteran's alleged exposure to water purification chemicals, OR was proximately due to or aggravated (beyond a natural progression) by his service-connected migraines.

(c) With regard to each diagnosed refractive error of the bilateral eyes, is it at least as likely as not (50 percent or higher degree of probability) that there is additional disability due to disease or injury superimposed upon the Veteran's eyes during a period of active duty, ACDUTRA, or INACDUTRA service, to include the February 1990 head injury and/or the Veteran's alleged exposure to water purification chemicals, OR was proximately due to or aggravated (beyond a natural progression) by his service-connected migraines. 

In providing these opinions, the examiner's attention is directed towards the treatment record from Richland Memorial Hospital in March 1990, an August 2009 VA neuropsychiatric consultation which described the Veteran as having deficits in visuospatial organization, a July 2012 VA opinion addendum diagnosing the Veteran with right encephalomalacia consistent with prior traumatic brain injury; and, a July 2012 VA treatment record showing a diagnosis of cataracts.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  The RO/AMC should then readjudicate the issue on appeal.  If any benefit sought remains denied, the Appellant and her representative should be furnished an SSOC and be provided with an appropriate period of time to respond.

5.  Thereafter, the case should be returned to the Board, if appropriate.  

6.  The Board intimates no opinion as to the ultimate outcome of this case.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

